Citation Nr: 1519740	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  09-14 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected residuals of a right knee injury, on an extraschedular basis.

2.  Entitlement to an initial rating in excess of 20 percent for left ankle arthritis with partial ligament tear, prior to March 11, 2009, and after May 1, 2009, on an extraschedular basis.

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected left hip degenerative joint disease (DJD).

4.  Entitlement to a rating in excess of 10 percent for the service-connected residuals of a left knee cartilage injury, on the basis of limitation of motion.

5.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from August 2008 and May 2009 rating decisions issued by the RO.  

The Board remanded the case for additional development in December 2011, and it was returned to the Board for the purpose of appellate disposition.  In March 2014, the Board made determinations on all of the above-listed issues, other than entitlement to TDIU which was remanded for additional development.

In October 2014, the United States Court of Appeals for Veterans Claims (Court) granted, in part, a Joint Motion for Remand (JMR) by the Veteran's then-representative and the VA General Counsel.  In their JMR, the parties expressly did not dispute the Board's March 2014 decisions regarding schedular ratings of the right knee, left ankle, or left knee on the basis of a cartilage injury.  Rather, they contended that the Board failed to: (1) adequately consider specific evidence regarding the Veteran's left knee rating on a schedular basis; (2) adequately consider the applicability of a separate rating for the Veteran's left ankle scar; (3) adequately consider the whether one or more separate schedular ratings were warranted for the Veteran's left hip disability; and (4) consider whether referral for extraschedular ratings of left hip, left knee, right knee, and left ankle disabilities were warranted.

In its October 2014 Order, the Court granted the parties' JMR, but only as to the matters of: (1) referral for extraschedular consideration of a right knee disability; (2) referral for extraschedular consideration of a left ankle disability; (3) entitlement to a higher initial rating for left hip DJD on both schedular and extraschedular bases; and (4) entitlement to a higher rating for residuals of a left knee injury, on both schedular and extraschedular bases, specifically as due to limitation of motion.  The Court also ordered that "[t]he appeal as to the remaining issues is dismissed," thus limiting the issues on appeal to those listed.  

To the extent that the JRM sought for the Board to address in the first instance whether a claim of service connection for a left ankle scar had been raised by the record, the Court did not grant the parties' motion.  Nonetheless, having reviewed the record, the Board agrees with the parties that the record does suggest that an inferred claim was raised by the Veteran's complaint of a painful left ankle scar during a March 2013 VA examination, and thus refers - rather than remands - the issue of entitlement to service connection for a left ankle scar to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  38 C.F.R. § 19.9(b) (2014).

In June 2011, the Veteran testified at a hearing held at the RO before an Acting Veterans Law Judge who no longer works at the Board.  The Veteran was offered another hearing before another Veterans Law Judge, but did not avail himself of that opportunity.


REMAND

Social Security Administration Records

In October 2014, a favorable determination of the US Social Security Administration (SSA) was added to the record.  Unfortunately, SSA records have not been associated with the claims file and regrettable, the omission of potentially relevant records, particularly those in the possession of another federal government agency, necessitates that the claims on appeal must be returned for additional development.  Thus, an effort must be made to locate and associated any relevant SSA records.

Extraschedular Evaluations

Where a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards, such cases will be forwarder to VA Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of the applicability of an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, in their JMR, the parties argued that the schedular rating criteria used in rating the Veteran's left ankle, left hip and both knees is inadequate to rate these service-connected disabilities.  Specifically, the parties point to the Federal Circuit of United States Court of Appeals (Federal Circuit) decision of Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir 2014), in which the Federal Circuit held that the language of 38 C.F.R. § 3.321(b) called for "extraschedular consideration based on the collective impact of multiple disabilities."

To that end, the Board finds that, the complex state of the Veteran's disabilities, with multiple - and potentially interactive - service-connected disabilities, presents an exceptional and unusual disability picture not adequately contemplated by the scheduler rating criteria.  Thus, the immediate claims for increase should be submitted to the Director, Compensation and Pension Service to determine whether one or more increased ratings are warranted on an extraschedular basis.

TDIU

In the Board's March 2014 decision and remand, the Board noted that a claim of entitlement to TDIU had been raised, and thus ordered that the RO complete any necessary development, and then conduct an initial adjudication of the Veteran's claim, and provide the Veteran with the opportunity to perfect an appeal of any unfavorable RO disposition.  Since the time of the Board's remand, however, the ordered actions have not been conducted, and the Board has a duty to insure compliance with the terms of its remand orders.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  Thus, Board must remand the matter of entitlement to TDIU for initial adjudication by the RO.  

Supplemental Statement of the Case

In December 2014, the Veteran underwent multiple VA examinations, including examinations of his left ankle, left hip, knees, each with additional observations regarding the Veteran's employability.  Since that time, a March 2015 statement was received from the Veteran's current representative which indicated that the Veteran did not "have anything else to submit at this time," and to "proceed with the adjudication of this appeal."  The foregoing statement, however, does not constitute a waiver of initial AOJ consideration of the newly added evidence.  The new VA examinations are directly applicable to the Veteran's claims, and the Board finds that the issues must accordingly be remanded for initial consideration of the evidence by the AOJ and issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  The claims for increased and higher initial ratings for the left ankle, left hip, and both knees, should be submitted to the Director, Compensation and Pension Service to determine whether ratings in excess of those currently assigned are warranted on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).

In addressing the above, the Board asks that the Director, Compensation and Pension Service specifically and separately comment on each disability in addition to the collective impacts of these disabilities.

3.  The RO should adjudicate the Veteran's claim for TDIU in light of all the evidence or record, including conducting any appropriate development as needed.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


